Citation Nr: 1119300	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2010, the Board remanded the case for reconsideration of the claim by the RO pursuant to 38 C.F.R. § 3.156(c)(2010) and for further evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A chronic right knee disorder manifested many years after service, and is not otherwise shown to be etiologically related to service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In a February 2007 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service and reserve treatment records and post-service VA treatment records.  Pursuant to the Board's February 2010 Remand, in a March 2010 letter, the RO asked the Veteran to identify all health care providers who had treated him for his claimed disability.  He did not respond.  The Board finds that there has been compliance with the directives of the 2010 Remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
The Board has declined to afford the Veteran a VA examination.  While there is evidence of a current right knee disability, there is no evidence establishing that an injury or disease occurred in service and no indication that recurrent symptoms of a right knee disability may be associated with the Veteran's service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); see also Waters v. Shinseki, 601 F.3d 1274, 1277 ("All the Board needed to have said was that the record before it did not indicate that [the veteran's] current disabilities had a causal connection or were associated with his active military service.").  For reasons detailed in the analysis portion of the decision, the Board finds the Veteran's contentions that he was treated for cellulitis/blood poisoning of the right knee in service and that he had had symptoms of intermittent pain and swelling of the right knee since service are not credible.  Thus, VA's duty to provide a VA examination is not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that in determining the need for a medical examination "the Board could have found that the evidence with regard to [the veteran's] report of an in-service injury was not credible," and that "[t]he types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation") (emphasis added).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

The Board has carefully reviewed all of the evidence of record and finds that service connection is not warranted for a right knee disorder.  

In the Veteran's original claim for compensation benefits filed in May 1994, he maintained that the onset of his right knee problems was in 1972 while serving aboard the U.S.S. Cacapon.  He underwent an August 1994 VA joint examination during which time he complained of intermittent swelling and pain in his right knee.  He claimed he was treated for "cellulitis" in service in 1972 or 1973, and since that time his right knee had intermittently "swell[ed] and puff[ed] up."  The current physical examination was unremarkable, and X-rays revealed no definite radiographic evidence of gross osseous pathology in the right knee.  The VA examiner provided a diagnosis of intermittent right knee pain.  At another VA examination in March 1995 conducted in connection with a pension claim, the Veteran complained of redness and swelling in his right knee after crawling on his knees to perform work as a roofer.  He stated that he had no problems unless he worked on his knees.  The right knee was normal on inspection.  The VA examiner provided a diagnosis of intermittent right knee swelling.  

While the Veteran is competent to attest to factual matters of which he has first-hand knowledge and competent to report on such readily observable features or symptoms of illness as pain and swelling, his current contention relating to the onset and recurrence of his right knee problems since service is not credible as it is inconsistent with evidence contemporaneous to his service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service treatment records show no complaints or findings referable to the right knee other than a scar identified on enlistment (1971) and at separation (1973).  Reserve reports of medical examination dated in December 1976, August 1977, and July 1978 show no findings other than the right knee scar.  Significantly, reserve reports of medical history dated in December 1976, August 1977, and July 1978 show that the Veteran reported negative responses to the questions of whether he ever had or had now "swollen or painful joints" and "trick or locked knee."  The medical history reports were prepared and signed by the Veteran.  Thus, when specifically asked whether he had any problems, past and present, with his joints/knees, the Veteran denied any symptoms.  Accordingly, his current contention to the contrary is not credible. 

The Veteran's current contention as to the onset and recurrence of symptoms since service is also not credible because it is unreliable.  VA treatment records dated in February 1994 are significant for an acute gout attack of the Veteran's right big toe.  Uric acid blood results were noted to be abnormal.  The Veteran complained of pain and the physical examination revealed redness, swelling, and tenderness to palpation.  He was prescribed Indomethacin.  In May 2006, the Veteran complained that his "gout [was] acting up" and his left foot hurt.  He indicated that he had not taken any medications for the condition "for a long time."  In August 2006, the Veteran's complaints for the first time included pain in his "knee" (along with his left foot).  He reported that he was advised that he had gout for which he was provided Indocin which improved the condition.  The examination of the extremities revealed no edema but slight crepitation of the knee joints.  The examiner provided an assessment of degenerative joint disease of the knees.  Thereafter, in the instant claim filed in December 2006, the Veteran described for the first time that he sustained "blood poisoning" of the right knee in service in November 1972.  It appears to the Board that the Veteran's reference to "blood poisoning" is to findings of uric acid in his blood stream, which is an indicator of gout according to the medical records.  

On January 5, 2007, the Veteran then reported that he had experienced redness, warmth, and edema of the right knee since January 1, 2007.  He indicated that it was not trauma-related and that it had reoccurred periodically since 1972.  Another January 5, 2007 record showed he reported that he injured his knee in Vietnam.  On January 8, 2007, the Veteran complained of increased swelling, pain, redness, and warmth in the right knee which had now spread to the right ankle.  The examiner noted an assessment of gouty arthritis.  His medication (Indomethacin and Allopurinol) doses were increased.  The Veteran received his "gout diet instructions" including the importance of discontinuing or limiting his alcohol intake.  It was noted that the Veteran's alcohol intake might be exacerbating his symptoms.  A January 2007 VA radiographic report noted an impression of borderline degenerative changes and soft tissue edema and swelling of the right knee.  A November 2008 VA record noted that the Veteran had gouty arthritis controlled on Allopurinol.  

The foregoing medical evidence shows the Veteran's current complaints of pain and swelling of the right knee are attributable to the disease process of gouty arthritis affecting multiple joints.  He has also been diagnosed with degenerative joint disease.  Having suffered a gout attack of the right big toe in February 1994, the Veteran was familiar with this disease process, yet when he initially described his purported in-service knee symptoms to the August 1994 VA examiner, he identified as having being diagnosed in service with another disease process, "cellulitis."  It is many years later, beginning in 2006, when he starts to indicate that his gouty arthritis of the right knee began in service.  Given these facts, the Veteran's present recollection as to the nature and onset of his claimed right knee disability and symptoms he believes were present in service and continued after service is unreliable, and therefore not credible.  

As the Board finds the lay evidence relating to establishing that an injury or disease occurred in service and that a continuity of symptoms has occurred since service is not credible, great weight is accorded to the medical evidence of record which shows no chronic right knee disability manifesting until many years after the Veteran's discharge from service.  There also is no competent medical evidence of record that otherwise shows the current right knee disability is related to service.  To the extent the Veteran's statements may be construed as nexus evidence (other than evidence relating to a continuity of symptomatology theory of entitlement), he is not competent to opine that his gouty arthritis and degenerative joint disease of the right knee are etiologically related to an event in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The existence of such relationship involves a medically complex question that the Veteran does not have the expertise to answer.  For all of the above reasons, service connection for a right knee disability is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a right knee disorder is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


